Citation Nr: 1002704	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-10 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

An October 2008 VA treatment record shows diagnoses of panic 
disorder and insomnia.  The Veteran has not claimed 
entitlement to service connection for those other diagnoses.  
Therefore, no further action on this matter by the RO is 
necessary.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.
 
2.  The Veteran's reported in-service stressor of a sniper 
attack has not been verified.

3.  The Veteran has not been diagnosed with PTSD based on an 
independently verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in November 2005 and September 2008  
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA provided 
notice of how disability evaluations and effective dates are 
assigned in September 2008.  This claim was readjudicated in 
supplemental statements of the case issued in 2009.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  The RO obtained 
the Veteran's service treatment and personnel records along 
with VA treatment records.  The RO attempted to obtain VA 
treatment records dated from 2001 to July 2002.  However, the 
VA medical center in Hampton, Virginia, indicated that no 
such records exist.  The Veteran was informed of the RO's 
efforts in a September 2009 correspondence.

VA did not attempt to verify the Veteran's reported in-
service stressor of a sniper attack because a sniper attack, 
according to the U.S. Army and Joint Services Records 
Research Center (JSRRC) Stressor Verification Guide 
circulated by the VA Central Office, would be extremely 
difficult, if not altogether impossible, to verify.  The 
Board agrees.  There is no reasonable possibility that this 
stressor can be verified.  Therefore, no further development 
with regard to stressor verification is necessary.

VA did not provide the Veteran with an examination in 
connection with his claim.  The Board finds that an 
examination was not necessary to decide the merits of this 
claim.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability; the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Admittedly, the threshold for the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, however, the evidence of record is 
sufficient to decide the claim of entitlement to service 
connection for PTSD.  As explained below, the evidence shows 
that the Veteran did not engage in combat with the enemy and 
that his reported in-service stressor of a sniper attack has 
not been verified.  While the Veteran has a diagnosis of 
PTSD, his statements alone cannot establish the existence of 
a stressor because he is a noncombat veteran.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  Without a corroborated 
stressor, there is no reason for VA to provide an examination 
or obtain an opinion in connection with this claim.

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

Governing law and regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection for PTSD requires medical evidence 
diagnosing the disorder in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that a diagnosis of 
PTSD during service and the claimed stressor is related to 
that service, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of a veteran's service, a veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).
 
Where a determination is made that a veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, a veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau, 9 Vet. App. at 395.  In such cases, 
the record must contain service records or other credible 
evidence that supports and does not contradict that veteran's 
testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
 Furthermore, an opinion by a medical health professional 
based on post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See Moreau, 
9 Vet. App. at 395-96. 
 
The provisions of 38 U.S.C.A. § 1154 require that a veteran 
have actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
No. 12-99, pp. 2-3 (Oct. 18, 1999), 65 Fed. Reg. 6,257 
(2000).
 
As a general matter, a statement that a veteran engaged in a 
particular "operation" or "campaign" often would not, in 
itself, establish that he engaged in combat.  Id. at 
discussion paragraph 12.  An "operation" is "a military or 
naval action, mission, or maneuver, including its planning 
and execution;" a "campaign" is "a connected series of 
military operations forming a distinct phase of war;" thus, 
the terms "operation" and "campaign" may encompass both 
combat and non-combat activities.  Id. citing Webster's Third 
New Int'l Dictionary 322, 1581 (1981) at discussion paragraph 
12.  Accordingly, the fact that a veteran participated in a 
particular operation or campaign does not necessarily 
establish that he engaged in combat.  Id. at holding 
paragraph d.  However, evidence of participation in a 
particular "operation" or "campaign" must be considered by 
VA in relation to other evidence of record, even if it does 
not, in itself, conclusively establish engagement in combat 
with the enemy.  Id.
 
Service in a combat zone is not combat.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

Analysis

The Veteran contends he has PTSD resulting from an in-service 
sniper attack and from the "everyday life" of serving in 
the Republic of Vietnam.  See VA Form 9 received in April 
2007.  The Veteran reported that the sniper attack occurred 
in June or July 1967 en route from Long Binh to Tan Son Nhat 
Airport.  See December 2006 notice of disagreement.

The first matter is to determine whether the Veteran engaged 
in combat with the enemy.  In this case, the Veteran served 
as a supply clerk, armorer, and supply specialist in the 
Republic of Vietnam.  The appellant did not receive any 
awards or decorations reflective of his participation in 
combat.  He was authorized to wear the National Defense 
Service Medal, the Vietnam Service Medal, and the Republic of 
Vietnam Campaign Medal.  However, none of the awards received 
by the Veteran is conclusive as to the issue of combat 
status.  He participated in the Vietnam Counteroffensive 
Phase II campaign.  Nonetheless, this participation in and of 
itself does not establish the veteran engaged in combat with 
the enemy, because the term "campaign" encompasses both 
combat and non-combat support activities.  

The Veteran's contention arguably mirrors the facts argued in 
Suozzi v. Brown, 10 Vet. App. 307 (1997) and Pentecost v. 
Principi, 16 Vet. App. 124 (2002) in the sense that the 
Veteran indicates that he was exposed to enemy fire while in 
a non-combat role.  However, Suozzi and Pentecost involved 
documented incidents.  In both cases, the existence of the 
claimed events was confirmed by official sources, as was the 
involvement of those claimants' units; only individual 
involvement was questioned.  

In essence, the only indication of combat participation is 
found in the Veteran's own statements and his spouse's 
statement.  With respect to the appellant's spouse's report 
of in-service sniper attack, there is no evidence or 
assertion that she witnessed his stressor.  Rather, she is 
merely repeating what the Veteran told her about his alleged 
stressor.  Her statement is not based on her personal 
knowledge, but instead on matters told to her by the 
claimant.  Her statement is therefore lacking in probative 
value. 

The Veteran's statements are outweighed by the lack of 
objective evidence indicating such combat participation or 
presence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence).  The 
Board therefore concludes that combat status has not been 
demonstrated in this case.  

In order to establish entitlement to service connection for 
an appellant who has no combat experience, as here, there 
must be independent evidence of record to corroborate the 
Veteran's statement as to the occurrence of a claimed 
stressor.  See Doran, 6 Vet. App. at 288-89.  The Veteran's 
lay statements alone are not enough to establish the 
occurrence of an alleged stressor.  See Moreau, 9 Vet. App. 
at 395; Dizoglio, 9 Vet. App. at 166.

Although the Veteran reported a two-month period in which the 
sniper attack occurred, the JSRRC Stressor Verification Guide 
circulated by the VA Central Office, indicates that a sniper 
attack would be extremely difficult, if not altogether 
impossible, to verify.  The Veteran has not provided any 
corroborating evidence of the sniper attack, such as 
statements from fellow soldiers who witnessed the sniper 
attack or were told about the event.  Although the claimant 
identified people he told about the sniper attack, he has not 
produced any statements from these individuals.  As noted 
above, the appellant's spouse's report of in-service sniper 
attack is not based on her personal knowledge.  In short, 
there is no credible supporting evidence of the in-service 
stressor of a sniper attack.

While various VA treatment records show a diagnosis of PTSD 
based on the in-service sniper attack, such a diagnosis is 
not based upon an independently verified stressor.  Because 
the diagnosis of PTSD is based on an unconfirmed stressor, 
service connection for PTSD cannot be granted.  38 C.F.R. § 
3.304(f).  

Also, there is no competent medical evidence showing that the 
diagnosis of PTSD is based on the "everyday life" of 
serving in Vietnam.  The only evidence relating the PTSD to 
the "everyday life" of serving in Vietnam is from the 
Veteran himself.    PTSD is a disability for which lay 
evidence of etiology is not competent nexus evidence.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Veteran is not shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
competent opinion as to medical causation of PTSD.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD; hence, the reasonable doubt doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Consequently, the claim must be denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


